DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to: Application filed on 12/04/2019. Claim 1 is an independent claim. Claims 1-10 have been examined in the current patent application.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/04/2020 and 01/25/2020. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
on sale or otherwise available to the public before the effective filing date of the claimed 
invention.

Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Wang et al. (US 2018/0224536 A1, hereinafter Wang). 

Regarding independent claim(s) 1, Wang discloses a method for confusing the electronic signature of a signal transmitted by a radar, comprising the generation by the radar of at least one pulse (reads on Para 0019 and Fig. 2, the example mm-wave system 104 may include a plurality of transmitters 200, a horizontally polarized mm-wave radar signal 208 and a vertically polarized mm-wave radar signal 210 that may be transmitted by a first transmitter 200-2 and a second transmitter 200-4, respectively), wherein the method comprises a step of modulation, in the pulse, of the polarization of the transmitted signal, according to two orthogonal or opposite polarizations (reads on Para 0019 and Fig. 2, a horizontally polarized mm-wave radar signal 208 and a vertically polarized mm-wave radar signal 210 that may be transmitted by a first transmitter 200-2 and a second transmitter 200-4, respectively), the modulation of the polarization being performed according to a predetermined modulation code (reads on Para 0020 and Fig. 2, each transmitter and receiver of the plurality of transmitters and receivers, respectively, in FIG. 2 may be pre-configured, for example, to have a fixed polarization).

Regarding dependent claim(s) 2, Wang discloses the method as in claim 1. Wang further discloses wherein the modulation code alternately switches the polarization from left-hand circular to right-hand circular (reads on Para 0030 & 0033 and Fig. 3, the signal processor 206 may send control signals that may be received by the polarization controller 204 in order to change the alternating signal polarization or orientation. The circularly polarized signal 300, for example, may be generated by activating the first transmitter 200-2 and the second transmitter 200-4 that are pre-configured to be out of phase by 90° from each other).

Regarding dependent claim(s) 3, Wang discloses the method as in claim 1. Wang further discloses wherein the modulation code alternately switches the polarization from left-hand oblique linear to right-hand oblique linear (reads on Para 0030 & 0036 and Fig. 3, the signal processor 206 may send control signals that may be received by the polarization controller 204 in order to change the alternating signal polarization or orientation. the polarization controller 204 may utilize and combine, for example, both horizontal and vertical signal polarization from the first transmitter 200-2 and second transmitter 200-4, respectively, to generate, for example, a 45 degree-signal orientation 400). 

Regarding dependent claim(s) 4, Wang discloses the method as in claim 1. Wang further discloses wherein the modulation code comprises, to within one moment, as many moments for both orthogonal or opposite polarizations (reads on Para 0020-0021 and Fig. 2, the first transmitter 200-2 and the second transmitter 200-4 may be pre-configured to have horizontal and vertical polarizations, respectively. The plurality of transmitters 200 may be configured to operate at 76-81 GHz spectrum in transmitting the horizontally polarized mm-wave radar signal 208 and the vertically polarized mm-wave radar signal 210 using at least two different transmitters with pre-configured fixed polarizations).

Regarding dependent claim(s) 6, Wang discloses the method as in claim 1. Wang further discloses wherein generation of a plurality of pulses, the modulation code being temporally inverted from one pulse to the next (reads on Para 0020 & 0033 and Fig. 3, each transmitter and receiver of the plurality of transmitters and receivers, respectively, in FIG. 2 may be pre-configured, for example, to have a fixed polarization. the signal processor 206 may send control signals that may be received by the polarization controller 204 in order to change the alternating signal polarization or orientation).

Regarding dependent claim(s) 7, Wang discloses the method as in claim 1. Wang further discloses wherein the transmission/reception device (reads on Para 0019 and Fig. 1-2, the example mm-wave system 104 may include a plurality of transmitters 200, a plurality of receivers 202) comprising a single reception channel suited to a rectilinear polarization corresponding to one of the two polarization components of the polarization of the transmitted signal (reads on Para 0019-0020 and Fig. 1-2, the example mm-wave system 104 may include a plurality of transmitters 200, a plurality of receivers 202. Each transmitter and receiver of the plurality of transmitters and receivers, respectively, in FIG. 2 may be pre-configured, for example, to have a fixed polarization).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0224536 A1, hereinafter Wang) in view of Bailey et al. (US 2016/0313445 A1, hereinafter Bailey). 
 
Regarding dependent claim(s) 5, Wang discloses the method as in claim 1. However, Wang does not appear to specifically disclose wherein the modulation code is a seven-moment Barker code. 
In the same field of endeavor, Bailey discloses wherein the modulation code is a seven-moment Barker code (reads on Para 0059 & Fig. 6G & 8J, FIG. 8J illustrates a special property of Barker codes using the Barker-7 code as an example. Barker codes are sequences of ones and zeroes designed to have a high autocorrelation at a single relative delay and a low autocorrelation at any other relative delay).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the multi-polarized wave signals transmission mechanism of Wang in order to have incorporated the barker code sequence transmission mechanism, as disclosed by Bailey, into the multi-polarized wave signals transmission mechanism of Wang since these mechanisms are directed multi-pulse transmission codes mechanisms and by incorporating the teachings of Bailey into Wang would produce a mechanism for transmitting barker codes sequences of ones and zeros designed to have a high autocorrelation, as disclosed by Bailey, (see Para 0059). 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0224536 A1, hereinafter Wang) in view of Morita et al. (US 2015/0168540 A1, hereinafter Morita).  

Regarding dependent claim(s) 8, Wang discloses the method as in claim 1. Wang further discloses wherein a first reception channel suited to a first rectilinear polarization corresponding to a first polarization component (Ex) of the polarization of the transmitted signal (reads on Para 0019-0021 and Fig. 1-2, the example mm-wave system 104 may include a plurality of transmitters 200, a plurality of receivers 202. Each transmitter and receiver of the plurality of transmitters and receivers, respectively, in FIG. 2 may be pre-configured, for example, to have a fixed polarization); and a second reception channel suited to a second rectilinear polarization corresponding to a second polarization component (Ey) of the polarization of the transmitted signal (reads on Para 0019-0021 and Fig. 1-2, the example mm-wave system 104 may include a plurality of transmitters 200, a plurality of receivers 202. Each transmitter and receiver of the plurality of transmitters and receivers, respectively, in FIG. 2 may be pre-configured, for example, to have a fixed polarization).
However, Wang does not appear to specifically disclose wherein a correlator common to the first reception channel and to the second reception channel, and configured to perform a filtering suited to the modulation code. 
In the same field of endeavor, Morita discloses wherein a correlator common to the first reception channel and to the second reception channel, and configured to perform a filtering suited to the modulation code (reads on Para 0030 & 0181 and Fig. 16, radio receivers (RF receivers) 3101 to 310N to which N reception antennas 3001 to 300N are respectively connected, N ADCs 3201 to 320N, the code sequence correlator 330. The code sequence correlator 330 which functions as a correlation calculator includes a first code sequence correlator 331, and a second code sequence correlator 332 to an N-th code sequence correlator 33N, or has N kinds of different correlators the number of which is equal to that of the kinds of the transmission code sequences).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the multi-transmit and multi-receive radar configuration mechanism of Wang in order to have incorporated the multi-receive and single code sequence correlator configuration mechanism, as disclosed by Morita, into the multi-transmit and multi-receive radar configuration mechanism of Wang since these mechanisms are directed radar configuration mechanisms and by incorporating the teachings of Morita into Wang would produce a mechanism for providing a single code sequence correlator to a plurality of receivers, as disclosed by Morita, (see Para 0181 and Fig. 16). 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0224536 A1, hereinafter Wang) in view of Vouzelaud et al. (US 2017/0264023 A1, hereinafter Vouzelaud). 

Regarding dependent claim(s) 10, Wang discloses the method as in claims 1 and 7. However, Wang does not appear to specifically disclose wherein the antenna being of the electronic scanning type. 
In the same field of endeavor, Vouzelaud discloses wherein the antenna being of the electronic scanning type (reads on Para 0020 and Fig. 1, an exploded view, elements of a compact electronic scanning "tile" antenna, called "tile", given as an example. A plate containing active transmission/reception modules 2 made up of subassemblies or tiles and a control printed circuit 3 as well as a set 4 of RF distributors). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the multi-transmit and multi-receive radar configuration mechanism of Wang in order to have incorporated the electronic scanning antenna mechanism, as disclosed by Vouzelaud, into the multi-transmit and multi-receive radar configuration mechanism of Wang since these mechanisms are directed radar configuration mechanisms and by incorporating the teachings of Vouzelaud into Wang would produce a mechanism for simplifying the electrical power distribution in the electronic scanning antennas to improve their compactness performance characteristics, as disclosed by Vouzelaud, (see Para 0007). 

Examiner’s Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant’s disclosure to further show the general state of the art.

Conclusion
The examiner requests, in response to this Office action, support to be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hugo Molina whose telephone number is (571) 272-3269. The examiner can normally be reached on Monday through Thursday 8:00 am to 5:30pm and alternate Fridays 8:00am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin F. Heard can be reached at (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/HUGO MOLINA/
Primary Examiner, Art Unit 3648